MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Dec 06 2019, 9:22 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                   Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Deandrew R. Halliburton,                                December 6, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1235
        v.                                              Appeal from the Whitley Circuit
                                                        Court
State of Indiana,                                       The Honorable Matthew J.
Appellee-Plaintiff.                                     Rentschler, Judge
                                                        Trial Court Cause No.
                                                        92C01-1812-F5-172



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019                    Page 1 of 8
                                              Case Summary

[1]   Deandrew Halliburton appeals his conviction for theft, a Level 6 felony. We

      affirm.


                                                     Issue

[2]   Halliburton raises one issue, which we restate as whether the evidence is

      sufficient to support Halliburton’s theft conviction.


                                                     Facts

[3]   On December 12, 2018, Halliburton contacted his acquaintance, Benjamin

      Greer, who lives in Whitley County, and asked Greer to give Halliburton and

      Halliburton’s girlfriend, Sharon, a ride. Late that night, Greer drove his

      vehicle, a 2008 Cadillac DTS, to Logansport, about an hour away from his

      home, to pick up Halliburton and Sharon.


[4]   Greer drove Halliburton and Sharon back to his home, which Greer shared

      with his parents and brother. Greer told Halliburton and Sharon they could

      stay with Greer for one night. When they arrived at the home, Greer placed the

      keys to his Cadillac in a dish near the back door. That night, and much of the

      following day, Halliburton and Sharon stayed in Greer’s bedroom, which

      contained Greer’s personal belongings, including electronic equipment, jewelry,

      and expensive clothing items.


[5]   The next day, on December 13, Greer, who works from approximately 3:00

      p.m. to 11:00 p.m., left for work around 2:40 p.m. At approximately 7:00 p.m.,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019   Page 2 of 8
      Greer’s mother, Stephanie Greer, returned to the family home and was home

      alone with Halliburton and Sharon. Greer’s Cadillac was parked outside the

      home. Stephanie had not met Halliburton or Sharon; accordingly, Stephanie

      went upstairs to Greer’s bedroom to introduce herself. Stephanie then returned

      downstairs to complete tasks around the home.


[6]   Later, Halliburton went outside to smoke a cigarette. When Halliburton went

      outside, he passed the dish where Greer stored his keys. When Halliburton

      came back inside, he asked Stephanie for garbage bags to store his personal

      belongings that were in the trunk of Greer’s Cadillac. After Stephanie gave

      Halliburton the garbage bags, Stephanie returned to complete her tasks inside

      the home. Stephanie did not see Sharon during this period of time. Later,

      Stephanie realized the Cadillac was missing and notified Greer.


[7]   Greer attempted to call Halliburton; however, Halliburton did not answer and

      blocked Greer on Halliburton’s social media accounts. Stephanie then called

      the police. When Greer returned home, he noticed that several items were

      missing from both his bedroom and his brother’s bedroom, including a silver

      cross diamond necklace. Greer did not give Halliburton or Sharon permission

      to take Greer’s vehicle or property.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019   Page 3 of 8
[8]    On December 15, 2018, at approximately 1:00 a.m., 1 Trooper Marion Hester,

       with the Michigan State Police, conducted a traffic stop of a Cadillac, after

       Trooper Hester observed the driver driving erratically. 2 The driver identified

       herself as Jenna Vanhorn, and the passengers included Halliburton, who was

       sitting in the front passenger seat, and another woman—who was not identified

       at trial—in the rear passenger seat. Trooper Hester and her partner, Trooper

       Ryan Krebiehl, determined that the Cadillac was reported stolen. When asked,

       Vanhorn did not know who owned the vehicle.


[9]    Trooper Hester obtained a search warrant for the Cadillac and found several

       items belonging to Greer in the trunk. Trooper Hester also observed that

       Halliburton was wearing a silver cross diamond necklace, which belonged to

       Greer.


[10]   The State charged Halliburton with Count I, auto theft, a Level 5 felony; and

       Count II, theft, a Level 6 felony, on December 31, 2018. On March 14, 2019,

       the State filed a notice of intent to seek habitual offender status due to

       Halliburton’s previous convictions for possession of a handgun by a felon, a

       Class C felony, in Elkhart County in 2011; and possession of a deadly weapon

       by an incarcerated person, a Class C felony, in LaPorte County in 2013. On




       1
        Trooper Hester’s testimony is somewhat unclear as to whether the Cadillac was pulled over during the early
       morning hours on December 15, 2018, or late on December 14, 2018. The police report, however, is dated
       December 15, 2018 around 1:00 a.m.; therefore, we will use this date.
       2
         Trooper Hester conducted the stop in Wexford County, Michigan, which is approximately four hours away
       from Whitley County, Indiana.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019                Page 4 of 8
       April 2, 2019, the State filed an amended notice of intent to seek habitual

       offender status and added Halliburton’s conviction for auto theft, a Class D

       felony, in Elkhart County in 2011. On April 5, 2019, the State moved to

       dismiss Count I, which the trial court granted on April 8, 2019. Halliburton’s

       jury trial began April 10, 2019; Halliburton appeared pro se.


[11]   After witnesses testified to the foregoing facts, a jury found Halliburton guilty of

       theft, a Level 6 felony. Subsequently, the jury found that Halliburton was a

       habitual offender. After Halliburton’s jury trial was completed, on April 26,

       2018, Halliburton filed a motion for directed verdict, which the trial court

       denied. Halliburton now appeals.


                                                    Analysis

[12]   Halliburton argues the evidence is insufficient to support his conviction for

       theft. When there is a challenge to the sufficiency of the evidence, “[w]e neither

       reweigh evidence nor judge witness credibility.” Gibson v. State, 51 N.E.3d 204,

       210 (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985), cert.

       denied). Instead, “we ‘consider only that evidence most favorable to the

       judgment together with all reasonable inferences drawn therefrom.’” Id.

       (quoting Bieghler, 481 N.E.2d at 84). “We will affirm the judgment if it is

       supported by ‘substantial evidence of probative value even if there is some

       conflict in that evidence.’” Id. (quoting Bieghler, 481 N.E.2d at 84); see also

       McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (holding that, even though

       there was conflicting evidence, it was “beside the point” because that argument

       “misapprehend[s] our limited role as a reviewing court”). Further, “[w]e will
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019   Page 5 of 8
       affirm the conviction unless no reasonable fact-finder could find the elements of

       the crime proven beyond a reasonable doubt.” Love v. State, 73 N.E.3d 693, 696

       (Ind. 2017) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007)).


[13]   To prove that Halliburton committed theft, as defined in Indiana Code Section

       35-43-4-1, the State must prove beyond a reasonable doubt that the defendant

       “knowingly or intentionally exert[ed] unauthorized control over property of

       another person, with intent to deprive the other person of any part of its value

       or use.” The offense is a Level 6 felony if the value of the property “is at least

       seven hundred fifty dollars ($750) and less than fifty thousand dollars

       ($50,000).” Ind. Code § 35-43-4-2(a)(1). Halliburton argues, specifically, that

       the State did not prove that Halliburton “exerted unauthorized control of the

       property in Indiana,” and that whether Halliburton “is guilty of possessing

       stolen property in Wexford County, Michigan is a question for another court.”

       Appellant’s Br. pp. 11, 14.


[14]   Halliburton relies on Fortson v. State, 919 N.E.2d 1136, 1143 (Ind. 2010), to

       support his position that “the mere unexplained possession of recently stolen

       property standing alone does not automatically support a conviction for theft.”

       As the State correctly points out, Fortson also holds:


               Rather, such possession is to be considered along with the other
               evidence in a case, such as how recent or distant in time was the
               possession from the moment the item was stolen, and what are
               the circumstances of the possession (say, possessing right next
               door as opposed to many miles away). In essence, the fact of
               possession and all the surrounding evidence about the possession

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019   Page 6 of 8
               must be assessed to determine whether any rational juror could
               find the defendant guilty beyond a reasonable doubt.


       Id.


[15]   Here, the surrounding circumstances, in addition to the unexplained

       possession, support Halliburton’s theft conviction: (1) Halliburton was a guest

       in Greer’s home when the Cadillac and property were stolen; (2) Halliburton

       had access to the vehicle’s keys and the property; (3) the vehicle was outside the

       home when Greer left for work and when Stephanie returned to the house; (4)

       Stephanie later noticed the vehicle was missing; (5) Halliburton and Sharon left

       abruptly; (6) Halliburton was unresponsive to Greer’s phone calls and blocked

       communication from Greer on social media; (7) several items were missing

       from Greer’s bedroom and Greer’s brother’s bedroom; and (8) Halliburton was

       found riding in the vehicle with the stolen items the next day in Michigan.

       Moreover, Greer testified that he never gave Halliburton permission to take or

       use his personal property or vehicle. Based on the surrounding circumstances,

       the evidence was sufficient to convict Halliburton of theft. See Bennett v. State,

       871 N.E.2d 316, 323 (Ind. Ct. App. 2007), opinion adopted by Bennett v. State, 878
N.E.2d 836 (Ind. 2008) (finding “[a] theft conviction may be sustained by

       circumstantial evidence”).


[16]   Finally, we address Halliburton’s contention that insufficient evidence existed

       that he committed theft in Indiana because he was found in the vehicle with the

       property in Michigan, instead of Indiana. Although Halliburton was

       discovered in Michigan, Halliburton was a guest at Greer’s home in Indiana,
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019   Page 7 of 8
       where Greer’s Cadillac and other possessions were taken. Halliburton and the

       Cadillac, with Greer’s personal items, went missing from the home at the same

       time. The circumstantial evidence supported the jury’s conclusion that

       Halliburton committed the theft in Indiana. To ask us to conclude otherwise

       would require us to reweigh the evidence, which we cannot do. See Gibson, 51
N.E.3d at 210.


                                                  Conclusion

[17]   The evidence was sufficient to convict Halliburton of theft. We affirm.


[18]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1235 | December 6, 2019   Page 8 of 8